



COURT OF APPEAL FOR ONTARIO

CITATION: Mullings v. Robertson, 2020 ONCA
    693

DATE: 20201030

DOCKET: M51181 (C66780)

Fairburn A.C.J.O., Lauwers and
    Paciocco JJ.A.

BETWEEN

Owen Cornelius Mullings

Appellant (Moving Party)

and

Jacqueline Alice Diana Robertson

Respondent (Responding Party)

Owen Cornelius Mullings, acting in
    person

Lauri Daitchman, for the respondent

Heard: In writing

COSTS ENDORSEMENT

[1]

Costs are awarded to the respondent in the
    amount of $4,172.28, inclusive of disbursements and all applicable taxes.

Fairburn
    A.C.J.O.

P.
    Lauwers J.A.
David M. Paciocco J.A.


